Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, October 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     Sir 
                     Philadelphia Octr 1780
                  
                  I had the honor of adressing your Excellency
                     under date of the 23 Ins. and am this moment favord with your Letter of 
                  Your Excellency does justice to my Sentiments in supposing that
                     it is my highest ambition to render myself usefull to the United States—If I
                     can be more so to the Southward than in this Department I go with pleasure and
                     it is this Idea alone that lessens the regret I feel in leaving the Army under
                     your Excellencys immediate Command.
                  With respect to the Arrangement of my Department I must refer
                     your Excellency to my last—the only wish I have to prefer is that those
                     Officers whom your Excellency has chosen & who have hitherto assured me
                     with so much Credit in the Department may be continued and their situations
                     made as Elligible as possible. I have the honor to be with great respect Your
                     Excellencys most Obedient and very hum. Servt
                  
                     Steuben
                     Maj. General
                  
               